DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 06 August 2020, the Applicant has filed a response on 03 November 2020.
Response to Arguments
Applicant’s arguments with respect to the independent claims 1, 10 and 18 have been considered but are moot because the new ground of rejection necessitated by the amendment to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WESTERMANN et al (US 2017/0286918 A1: hereafter – Westermann) in view of Shah (US 2018/0213339 A1) further in view of REED et al (US 2018/0275956 A1: hereafter – Reed).
For claim 1, Westermann discloses a sound processing system (Westermann: [0044] — audio processing device) comprising:
a pair of non-implantable hearing devices (Westermann: FIG. 4 part 40 — a pair of hearing aids; Fig. 2 Parts 10 and 11 which shows non-implantable hearing aids);
a body-worn device, and a cloud-based computing system (Westermann: Fig. 1 Part 13, [0029] — a personal communication device connected to the hearing aids (which can be the body-worn device), Fig. 2 Part 25, [0030] — a master server connected to the personal communication device), wherein:
the cloud-based computing system comprises one or more processing circuits, volatile and non-volatile storage, and is configured to connect with multiple body-worn devices wirelessly at the same time (Westermann: [0035] — the server has data storage for maintaining hearing aid data; Fig. 2 Part 25 provides the master server as a computer, which inherently indicates it comprises processing circuits; [0033] — the master server able to maintain and store hearing aid user accounts (indicating connection to multiple body-word devices at the same times)),
the body-worn device comprises one or more processing circuits, volatile and non-volatile storage, and is configured to connect to either or both of the hearing devices wirelessly and is configured to connect with the cloud-based computing system wirelessly (Westermann: [0030] — the body-worn device connects wirelessly to the server through the internet; [0032] — the body-word device taken as a smartphone (inherently indicating the presence of processing circuits and storage)),
each of the hearing devices comprises at least one microphone, one or more processing circuits, volatile and non-volatile storage, and a receiver (Westermann: [0024] — the hearing aids input transducers (microphone); Fig. 1 Part 121 — processor, Part 123 — storage memory),
[[the cloud-based computing system is configured to transmit the one or more actions and the verbal feedback to the hearing devices via the body-worn 51device, and both of the hearing devices are configured to perform the one or more actions and]] play back the verbal feedback to the user using the receivers in a binaural way (Westermann: [0024[, [0032] — binaural hearing aids),
The reference of Westermann fails to disclose the further limitations of this claim, for which Shah is now introduced to teach as:
for each hearing device of the pair of hearing devices, the hearing device is configured to use the at least one microphone of the hearing device to detect a user’s own speech signal (Shah: [0016] — the user can provide speech such as “I can’t hear a thing” which is the user’s speech; [0022] — the microphone of the hearing aid captures the user’s speech),
the body-worn device is configured to wirelessly receive the user’s own speech signal from one or more of the hearing devices and to wirelessly transmit the user’s own speech signal to the cloud-based computing system (Shah: [0022] — the microphone of the hearing aid captures the user’s speech and with its connection with another device, it transmits the speech to a cloud service; [0017] — the hearing aid can maintain a connection with a connected device using near field communication or Bluetooth or another wireless communication means);
speech that indicates difficulty in hearing; [0022] — the cloud service is able to receive speech of the user that indicates difficulty in hearing and use natural language or speech processing to identify the problem);
the one or more processing circuits of the cloud-based computing system perform activities of a cognitive engine that is configured to generate, based on the spoken content [[describing the listening difficulty of the user]], one or more actions for the hearing devices and feedback for the user, wherein the one or more actions attempt to resolve the listening difficulty by making adjustments to one or more of the hearing devices and the feedback is responsive to the spoken content [[describing the listening difficulty of the user]] (Shah: [0022] — the use of artificial neural nets (as cognitive engines) by the cloud; [0023] — the cloud service sends a signal back to the hearing aid to update its mode (action for the hearing aid in order to resolve its listening difficulty); [0027]-[0029] — performing audio adjustments for the hearing aid responsive to the request from the user of the hearing aid, and playing back speech from text on the hearing aid as a feedback to the user to indicate that the experienced problem has been resolved);
the one or more processing circuits of the cloud-based computing system are further configured to convert the feedback to verbal feedback using speech synthesis (Shah: [0029] — feedback for the user in the form of a text which gets converted to speech by a TTS engine; and 
the use of artificial neural nets (as cognitive engines) by the cloud; [0023] — the cloud service sends a signal back to the hearing aid to update its mode (action for the hearing aid in order to resolve its listening difficulty); [0029] — feedback for the user in the form of a text which gets converted to speech by a TTS engine).
The reference of Westermann provides teaching for a pair of binaural hearing devices connected to a cloud-based server through a body-worn device, the hearing devices having a microphone, storage and processor, along with the body-word device and the cloud-based server. It differs from the claimed invention in that the claimed invention further provides that the user utters speech that indicates a listening difficulty, which gets transmitted to the cloud-based server and gets sorted by the server through a cognitive means, in order to be resolved at the pair of hearing devices. This isn’t new to the art as the reference of Shah goes to show. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Shah into that of Westermann, given the predictable result of the ease of access in adjusting the hearing aids to comfortable levels through the use of speech commands, instead of having to physically tune them through manual operations of the hearing aids.
The combination of Westermann in view of Shah provides teaching for a user providing a spoken utterance that is indicative of a listening difficulty, but fails to 
the one or more processing circuits of the cloud-based computing system perform activities of a cognitive engine that is configured to generate, based on the spoken content describing the listening difficulty of the user, one or more actions for the hearing devices and feedback for the user, wherein the one or more actions attempt to resolve the listening difficulty by making adjustments to one or more of the hearing devices and the feedback is responsive to the spoken content describing the listening difficulty of the user (Reed: [0647] — the user’s input is indicative of a problem associated with a hearing prosthesis; [0648] — issuing an utterance as “hearing device, I cannot hear the woman 4 feet away from me across from the dinner table” or “I cannot hear with the current settings”; [0607] — the user can utter “hear soft sounds where it is noisy” in order to resolve such a hearing difficulty; [0098] — giving a reply as a synthesised speech to the user; [0153]-[0154] — synthesised speech output; [0588] — feedback for the user being something as “I have identified some changes to the hearing prosthesis settings that may be helpful”; [0532], [0536] — generating speech output for the user).
The reference of Reed is shown to have the user utter particular problems that might be experienced with the use of the hearing aid. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Reed into that of the combination, given the predictable result of managing resources by the system in attempting to solve a particular encountered problem, instead of having to go through a range of possible solutions for adjusting the hearing aids without knowing the exact cause of the problem.
2, claim 1 is incorporated and the combination of Westermann in view of Shah further in view of Reed discloses the sound processing system, wherein the cognitive engine is configured to learn to generate the one or more actions based in part on what other users do in situations similar to that of the user (Shah: [0025] — historical data that may be used other users in similar situations).
For claim 6, claim 1 is incorporated and the combination of Westermann in view of Shah further in view of Reed discloses the sound processing system, wherein the one or more processing circuits perform activities of a cognitive engine that is configured to:
generate the one or more actions and the feedback based on at least one of the spoken content and what the cognitive engine learns from a current acoustic or geographic environment, a current hearing device state, a hearing profile of the user, preferences of the user, experiences of the user, or patterns of the user (Shah: [0022] — the use of artificial neural nets (as cognitive engines) by the cloud which makes use of information present in the received audio and classifies the environment which the audio was received from (current acoustic of geographic environment)).
For claim 7, claim 1 is incorporated and the combination of Westermann in view of Shah further in view of Reed discloses the sound processing system, wherein:
the sound processing system conferences in an audiologist or a doctor over an internet connection to resolve the listening difficulty (Shah: [0030] — providing the information about adjusting the hearing aids to an audiologist; [0021], [0065]), and52
the cognitive engine is configured to learn from what the audiologist or doctor does to resolve the listening difficulty (Shah: [0011] — having audiologists better adapt the system to other users making use of the information available for adapting the hearing aid system.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Westermann (US 2017/0286918 A1) in view of Shah (US 2018/0213339 A1) further in view of Reed (US 2018/0275956 A1) as applied to claim 1, further in view of BERGMANN et al (US 2016/0360326 A1: hereafter – Bergmann) and further in view of Perels et al (US 2016/0127842 A1: hereafter – Perels).
For claim 3, claim 1 is incorporated but the combination of Westermann in view of Shah further in view of Reed fails to disclose the limitations of this claim, for which Bergmann is now introduced to teach as the sound processing system, wherein one of the hearing devices is a master hearing device, and the master hearing device is configured to enhance the user’s own speech signal and to reduce background noise [[and interference]] using microphones from both the hearing devices (Bergmann: FIG. 1B, [0110] — hearing aid HD11 serves as a master hearing aid in that it receives the users input speech and executes a beamformer in association with the second hearing aid HD12 (for enhancing the input audio signal); [0059] — a signal processing unit for enhancing input signals; [0022], [0056] — performing noise reduction; [0010] — a purpose being to reduce background noise).
The combination of Westermann in view of Shah further in view of Reed provides teaching for a sound processing system having a pair of hearing aids. It differs from the claimed invention in that the claimed invention further provides the presence of a master hearing aid which enhances the user’s speech, having a microphone present for reducing background noise. This isn’t new to the art as the reference of Bergmann is seen to perform above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching for Bergmann into that of the combination, given the predictable result of removing 
The combination of Westermann in view of Shah further in view of Reed and further in view of Bergmann fails to explicitly disclose the further limitation of this claim with regard to reducing interference using microphones from both the hearing devices.
This is however taught by Perels (Perels: [0087] — a microphone signal is attenuated for reducing the level of interference from sounds sources in the surrounding of the user).
Hence, at the time the application was effectively, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Perels into the combination of Westermann in view of Shah further in view of Reed and further in view of Bergmann, given the predictable result of providing the user of the hearing aids with clearer-sounding audio signals of the target audio.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Westermann (US 2017/0286918 A1) in view of Shah (US 2018/0213339 A1) further in view of Reed (US 2018/0275956 A1) as applied to claim 1, further in view of Bergmann (US 2016/0360326 A1).
For claim 4, claim 1 is incorporated but the combination of Westermann in view of Shah further in view of Reed fails to disclose the limitations of this claim, for which Bergmann is now introduced to teach as the sound processing system, wherein one of the hearing devices is a master hearing device, and the master hearing device is configured to enhance the user’s own speech signal by beamforming all microphones on the hearing devices followed by postfiltering (Bergmann: FIG. 1B, [0110] — hearing aid HD11 serves as a master hearing aid in that it receives the users input speech and executes a beamformer in association with the second hearing aid HD12; [0022], [0151] — performing spatial filtering; [0059] — a signal processing unit for enhancing input signals).
The combination of Westermann in view of Shah further in view of Reed provides teaching for a sound processing system having a pair of hearing aids. It differs from the claimed invention in that the claimed invention further provides the presence of a master hearing aid which enhances the user’s speech through beamforming and post filtering. This isn’t new to the art as the reference of Bergmann is seen to teach above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Bergmann into that of the combination, given the predictable result of simulating the direction of the speech source for the user of the hearing aids.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Westermann (US 2017/0286918 A1) in view of Shah (US 2018/0213339 A1) further in view of Reed (US 2018/0275956 A1) as applied to claim 1, further in view of PETERSEN et al (US 2018/0146307 A1: hereafter – Petersen).
For claim 5, claim 1 is incorporated but the combination of Westermann in view of Shah further in view of Reed fails to disclose the limitation of this claim, for which Petersen is now introduced to teach as the sound processing system, wherein one of the hearing devices is a master hearing device, and the master hearing device is configured to use an activation trigger to activate wireless transmission of the user’s own speech signal to the body-worn device (Petersen: [0025], [0182], [0183] — a user can utter a particular activation speech which is obtained at the user’s hearing device, and the particular utterance triggers the wireless transmission of the speech to another device (such as a body-worn device)).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Westermann (US 2017/0286918 A1) in view of Shah (US 2018/0213339 A1) further in view of Reed (US 2018/0275956 A1) as applied to claim 1, further in view of JENSEN et al (US 2019/0110135 A1: hereafter – Jensen).
For claim 8, claim 1 is incorporated but the combination of Westermann in view of Shah further in view of Reed fails to explicitly disclose the limitation of this claim, for which Jensen is now introduced to teach as the sound processing system, wherein the actions include activation of binaural noise reduction (Jensen: [0177] — enabling a binaural noise reduction).
The combination of Westermann in view of Shah further in view of Reed provides teaching for a sound processing system having a pair of hearing aids, wherein an action is performed to resolve a listening difficulty. It differs from the claimed invention in that .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Westermann (US 2017/0286918 A1) in view of Shah (US 2018/0213339 A1) further in view of Reed (US 2018/0275956 A1) as applied to claim 1, further in view of Ludvigsen (US 2002/0150269 A1).
For claim 9, claim 1 is incorporated but the combination of Westermann in view of Shah further in view of Reed fails to explicitly disclose the limitation of this claim, for which Jensen is now introduced to teach as the sound processing system, wherein the one or more actions include adjusting one or more compressor parameters (Ludvigsen: [0040] — a fine-tuning process that adjusts compressor parameters).
The combination of Westermann in view of Shah further in view of Reed provides teaching for a sound processing system having a pair of hearing aids, wherein an action is performed to resolve a listening difficulty. It differs from the claimed invention in that the claimed invention further provides the adjustment of one or more compressor paremeters. This isn’t new to the art as the reference of Ludvigsen is provided to teach above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Ludvigsen into that of the combination, given the predictable result of suppressing hearing occlusions that are produced by the hearing aids.
Claims 10, 11, 15, 16, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2018/0213339 A1) in view of Reed (US 2018/0275956 A1).
For claim 10, Shah discloses a method for making adjustments to hearing devices of a sound processing system, the method comprising:
wirelessly receiving, by a cloud-based computing system of the sound processing system, a user’s own speech signal from a body-worn device of the sound processing system, wherein the user’s own speech signal is detected by at least one microphone of the hearing devices, wherein at least one of the hearing devices wirelessly transmits the user’s own speech signal to the body-worn device (Shah: [0022] — the microphone of the hearing aid captures the user’s speech and with its connection with another device, it transmits the speech to a cloud service; [0017] — the hearing aid can maintain a connection with a connected device using near field communication or Bluetooth or another wireless communication means);
recognizing, by the cloud-based computing system, spoken content in the user’s own speech signal using speech recognition and natural language understanding, the spoken content describing a listening difficulty of the user (Shah: [0016], [0017] — speech that indicates difficulty in hearing; [0022] — the cloud service is able to receive speech of the user that indicates difficulty in hearing and use natural language or speech processing to identify the problem);
generating, by a cognitive engine implemented by the cloud-based computing system, based on the spoken content [[describing the listening difficulty of the user]], one or more actions for the hearing devices and feedback for the user, wherein the one or more actions attempt to resolve the listening difficulty by making adjustments to one or more of the hearing devices [[and the feedback is responsive to the spoken content describing the listening difficulty of the user]] (Shah: [0022] — the use of artificial neural nets (as cognitive engines) by the cloud; [0023] — the cloud service sends a signal back to the hearing aid to update its mode (action for the hearing aid in order to resolve its listening difficulty); [0029] — feedback for the user in the form of a text which gets converted to speech by a TTS engine);
converting, by the cloud-based computing system, the feedback to verbal feedback using speech synthesis (Shah: [0029] — feedback for the user in the form of a text which gets converted to speech by a TTS engine);
transmitting, by the cloud-based computing system, the one or more actions and the verbal feedback to the hearing devices via the body-worn device (Shah: [0022] — the use of artificial neural nets (as cognitive engines) by the cloud; [0023] — the cloud service sends a signal back to the hearing aid to update its mode (action for the hearing aid in order to resolve its listening difficulty); [0029] — feedback for the user in the form of a text which gets converted to speech by a TTS engine).
The reference of Shah provides teaching for a user providing a spoken utterance that is indicative of a listening difficulty, but fails to explicitly disclose the limitation regarding the spoken content describing the listening difficulty of the user. The reference of Reed is now introduced to teach this as:
generating, by a cognitive engine implemented by the cloud-based computing system, based on the spoken content describing the listening difficulty of the user, one or more actions for the hearing devices and feedback for the user, wherein the one or more actions attempt to resolve the listening difficulty by making adjustments to one or more of the hearing devices and the feedback is responsive to the spoken content describing the listening difficulty of the user (Reed: [0647] — the user’s input is indicative of a problem associated with a hearing prosthesis; [0648] — issuing an utterance as “hearing device, I cannot hear the woman 4 feet away from me across from the dinner table” or “I cannot hear with the current settings”; [0607] — the user can utter “hear soft sounds where it is noisy” in order to resolve such a hearing difficulty; [0098] — giving a reply as a synthesised speech to the user; [0153]-[0154] — synthesised speech output; [0588] — feedback for the user being something as “I have identified some changes to the hearing prosthesis settings that may be helpful”; [0532], [0536] — generating speech output for the user).
The same motivation for incorporating the reference of Reed as applied to claim 1 is applicable here still.
For claim 11, claim 10 is incorporated and the combination of Shah in view of Reed discloses the method, wherein the cognitive engine is configured to learn to generate the actions based in part on what other users do in situations similar to that of the user (Shah: [0025] — historical data that may be used other users in similar situations).
For claim 15, claim 10 is incorporated and the combination of Shah in view of Reed discloses the method, wherein the one or more processing circuits of the cloud-based computing system perform activities of a cognitive engine that is configured to:
generate the one or more actions and the feedback based on at least one of the spoken content and what the cognitive engine learns from a current acoustic or geographic environment, a current hearing device state, a hearing profile of the user, or preferences of the user, experiences of the user, or patterns of the user (Shah: [0022] — the use of artificial neural nets (as cognitive engines) by the cloud which makes use of information present in the received audio and classifies the environment which the audio was received from (current acoustic of geographic environment)).
16, claim 10 is incorporated and the combination of Shah in view of Reed discloses the method, further comprising:
conferencing in, by the cloud-based computing system, in an audiologist or a doctor over an internet connection to resolve the listening difficulty, and learning, by the cognitive engine, from what the audiologist or doctor does to resolve the listening difficulty (Shah: [0011] — having audiologists better adapt the system to other users making use of the information available for adapting the hearing aid system; [0030] — providing the information about adjusting the hearing aids to an audiologist; [0021], [0065]).
As for claim 18, computer program product claim 18 and method claim 10 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Shah in [0045] provides the required storage media to read upon this claim. Accordingly, claim 18 is similarly rejected under the same rationale as applied above with respect to method claim 10.
As for claim 19, computer program product claim 19 and method claim 11 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Accordingly, claim 19 is similarly rejected under the same rationale as applied above with respect to method claim 11.
As for claim 20.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2018/0213339 A1) in view of Reed (US 2018/0275956 A1) as applied to claim 10, further in view of Bergmann (US 2016/0360326 A1) further in view of Perels (US 2016/0127842 A1).
As for claim 12, method claim 12 and system claim 3 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Accordingly, claim 12 is similarly rejected under the same rationale as applied above with respect to system claim 3.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2018/0213339 A1) in view of Reed (US 2018/0275956 A1) as applied to claim 10 in view of Bergmann (US 2016/0360326 A1).
As for claim 13, method claim 13 and system claim 4 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Accordingly, claim 13 is similarly rejected under the same rationale as applied above with respect to system claim 4.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2018/0213339 A1) in view of Reed (US 2018/0275956 A1) as applied to claim 10, further in view of Petersen (US 2018/0146307 A1).
As for claim 14, method claim .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2018/0213339 A1) in view of Reed (US 2018/0275956 A1) as applied to claim 10, further in view of Ludvigsen (US 2002/0150269 A1).
As for claim 17, method claim 17 and system claim 9 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Accordingly, claim 17 is similarly rejected under the same rationale as applied above with respect to system claim 9.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657